Exhibit 99.1 NEWS RELEASE Contact: Will McDowell, Investor Relations – (215) 761-4198 Matt Asensio, Media Relations – (860) 226-2599 CIGNA REPORTS STRONG SECOND QUARTER 2015 RESULTS, AFFIRMS INCREASED OUTLOOK o Consolidated revenues increased 9% to $9.5 billion in the second quarter o Adjusted income from operations1 was $664 million, or $2.55 per share, which represents per share growth of 23% over second quarter 2014 o Shareholders’ net income for the second quarter was $588 million, or $2.26 per share o Projected adjusted income from operations1,2 for 2015 is now estimated to be in the range of $2.16 billion to $2.24 billion, or $8.30 to $8.60 per share3 BLOOMFIELD, CT, July 30, 2015 – Cigna Corporation (NYSE: CI) today reported second quarter 2015 results with strong revenue and earnings contributions across the Company’s diversified portfolio of businesses. Consolidated revenues in the quarter were $9.5 billion, an increase of 9% over second quarter 2014 primarily driven by continued growth in Cigna's targeted customer segments. Cigna's adjusted income from operations1 for the second quarter of 2015 was $664 million, or $2.55 per share, compared to $559 million, or $2.07 per share, for the second quarter of 2014.Results reflect strong revenue growth, continued effective medical cost management, and disciplined operating expense management. “Cigna’s strong second quarter results once again reflect the consistent effective execution of our global strategy," said David M. Cordani, President and Chief Executive Officer. “As we look to the future, and our recent announcement that we will combine with Anthem to build the industry’s premier health service company, we remain focused on delivering affordable, personalized solutions that create sustained long-term value for the benefit of our customers and clients around the world.” Cigna also reported shareholders’ net income of $588 million, or $2.26 per share, for the second quarter of 2015, compared to $573 million, or $2.12 per share, for second quarter of 2014.Shareholders’ net income for the second quarter of 2015 included a special item1, which was a charge of $65 million after-tax, or $0.25 per share, related to costs associated with the previously announced early redemption of long term debt. CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income: Consolidated Financial Results (dollars in millions, customers in thousands): Six Months Three Months Ended Ended June 30, March 31, June 30, Consolidated Revenues $ Consolidated Earnings, net of taxes Adjusted income from operations1 $ Net realized investment gains 13 43 48 61 Amortization of other acquired intangible assets ) Special items1 ) - - ) Shareholders' net income $ Adjusted income from operations1, per share $ Shareholders' net income, per share $ As of the Periods Ended June 30, March 31, December 31, Global Medical Customers · Cash and short term investments at the parent company were approximately $560 million at June 30, 2015 and approximately $400 million at December 31, 2014. · Year to date, as of July 29, 2015, the Company repurchased approximately 4.3 million shares of stock for approximately $515 million. · After considering all sources and uses of cash for the remainder of 2015, the Company expects to have approximately $1.3 billion available for capital deployment in addition to $250 million held at the parent for liquidity purposes. · Second quarter 2015 net cash flows from operating activities of $445 million were impacted by timing of government reimbursements for Individual risk mitigation programs and for Medicare Part D programs.Adjusting for those items, second quarter 2015 net cash provided by operating activities would have approximated 1.2 times adjusted income from operations. 2 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to shareholders’ net income. Global Health Care This segment includes Cigna’s Commercial and Government businesses that deliver medical and specialty health care products and services to domestic and multi-national clients and customers using guaranteed cost, retrospectively experience-rated and administrative services only (“ASO”) funding arrangements.Specialty health care includes behavioral, dental, disease and medical management, stop loss and pharmacy-related products and services. Financial Results (dollars in millions, customers in thousands): Six Months Three Months Ended Ended June 30, March 31, June 30, Premiums and Fees $ Adjusted Income from Operations1 $ Adjusted Margin, After-Tax5 % As of the Periods Ended June 30, March 31, December 31, Customers: Commercial Government Medical Behavioral Care Dental4 Pharmacy Medicare Part D · Second quarter 2015 premiums and fees increased 10% relative to second quarter 2014, driven by customer growth in our Commercial and Government businesses as well as rate actions and specialty contributions. · Second quarter 2015 adjusted income from operations1 and adjusted margin, after-tax5, reflect favorable medical and specialty results, continued effective medical cost management, low utilization trend and a favorable operating expense ratio. In addition, second quarter results benefitted from approximately $20 million after-tax related to the update of 2014 risk mitigation programs for our Individual business. · Adjusted income from operations1 for second quarter 2015, second quarter 2014, and first quarter 2015 included favorable prior year reserve development on an after-tax basis of approximately $19 million, $16 million and $25 million respectively. 3 · The Total Commercial MCR of 77.5% in second quarter 2015 was driven by the ongoing strong performance of our Commercial employer business. The MCR in the quarter relative to second quarter 2014 also benefitted from the impact of risk mitigation programs for our Individual business, business mix shifts and incremental ACA related taxes. · The Total Government MCR of 84.4% in the second quarter 2015 reflects the ongoing strong performance in our Medicare Advantage business partially offset by some anticipated pressure in our growing Medicare Part D business. · Year-to-date medical cost trend for our total U.S. Commercial book of business reflects continued effective medical cost management, physician engagement and low utilization trend.We continue to expect full year medical cost trend in the range of 5% to 6%. · Global Health Care net medical costs payable6 was approximately $2.20 billion at June 30, 2015 and $1.93 billion at December 31, 2014. Global Supplemental Benefits This segment includes Cigna’s global individual supplemental health, life and accident insurance business, primarily in Asia, and Medicare supplement coverage in the United States. Financial Results (dollars in millions, policies in thousands): Six Months Three Months Ended Ended June 30, March 31, June 30, Premiums and Fees7 $ Adjusted Income from Operations1 $
